DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed on 08/22/2022
Claims 2 and 14 have been cancelled

Response to Arguments
Applicant's arguments and Amendments filed on 08/22/2022 have been fully considered.  In view of the Amendments filed on 08/22/2021, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-13, 15-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 12 and 17 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a pixel comprising a photodiode and transistors or an electronic device comprising a pixel and photodiode and transistor or a method comprising manufacturing a pixel including a photodiode and transistor as recited in “a first transistor coupled to the photodiode, the first transistor has a first channel type; 
a second transistor coupled to the first transistor, the second transistor has a second channel type, the first and second transistors are coupled in series; and 
a third transistor coupled to the second transistor, the third transistor has the first channel type, the first channel type and the second channel type are different, 
a drain terminal of the second transistor is coupled to a source terminal of the third transistor, a drain terminal of the third transistor is coupled to a source terminal of the second transistor, and a gate terminal of the second transistor has a different voltage than a gate terminal of the third transistor” as combined with other limitations in claims 1, 12 and 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        September 6, 2022